It appears that the conducting of a County Fair in Volusia County constitutes a purely local and county purpose, and this being true, the legislature has no authority under the constitution to require or compel the county to assess and impose ad valorem taxes for such a purpose. The legislature may authorize the county to do so, but it cannot compel or require it. *Page 1016 
Sec. 5 of Art. IX of the constitution provides that the legislature shall "authorize" the several counties to assess and impose taxes for county purposes. This, we have held, refers to ad valorem taxes. There is a vast difference betweenauthorizing a county to impose taxes for an exclusively local purpose and compelling it to do so. The former recognizes that the county should have some voice in purely county affairs whereas the latter would make possible the centralization of authority over all the local affairs of the counties in the State government, thus tending to build up a centralized and bureaucratic form of government, which, to my mind, is contrary to the system established by our constitution.
This question was very ably discussed and the previous decisions of this court thereon reviewed, by this court, speaking through MR. JUSTICE STRUM, in the case of Amos v. Mathews, 99 Fla. 1, 126 So.2d 308. A few extracts from the opinion in that case read as follows:
    "But the existence of local county officers as a part of our form of government, and for the performance of purely local functions, is clearly recognized by the Constitution, although the legislature possesses powers of the broadest possible nature consistent with the constitutional existence of those officers, in determining the extent of their local powers and duties. Therefore, while the legislature may shape local institutions and regulate the frame work of local government with reference to local powers, it can not abrogate these constitutionally recognized institutions and take to itself the complete and direct exercise of local functions in matters of purely local concern."
    "It is contended in this case that a county is a mere arm or agency of the State — that it is merely 'the State Acting locally.' The foregoing resume of our constitutional system negatives this theory so far as the administration of purely local affairs is concerned. It is true that a county is an agency of the State, having no inherent power, but deriving its powers wholly from the sovereign State. It is also true, to paraphrase the *Page 1017 
language of one of the briefs herein, that the principle of local self-government does not constitute each county 'an independent sovereignty, managed by a board having legal rights.' Nevertheless, their existence as local entities for local purposes as well as their existence as legal political divisions of the State is recognized by the Constitution. The same power which created the legislature, namely, the sovereign people, recognized the counties. While a county in the performance of certain functions is an agency or arm of the State, it is also something more than that. If a county were no more than a mere agent of the State, — the State acting locally, — bonds issued by a county would in effect constitute State bonds, and therefore by virtue of Sec. 6 of Art. IX of the Constitution would be void ab initio. While the county is an agency of the State, it is also, under our Constitution, to some extent at least, an autonomous, self-governing political entity with respect to exclusively local affairs, in the performance of which functions it is distinguished from its creator, the State, and for its acts and obligations when acting in purely local matters the State is not responsible. This, as we have seen, must be conceded in order to sustain the validity of county bonds." * * * * * * * * * * * * * *.
    "When the language of Sections 2 and 5 of Art. IX is contrasted, however, and is considered in the light of our institutions of government and in the light of the construction placed upon what is now Sec. 2 of Art. IX in Cheney v. Jones,  supra, it is our judgment that the framers of the Constitution intended to and did withhold from the legislature the power to directly levy, or to compel a county to levy, a local county ad valorem
tax for an exclusively local purpose as already defined herein. Local administration of exclusively local affairs, that is, affairs in which the State has no sovereign interest as such, is undoubtedly contemplated by our Constitution. To withhold the co-ordinate power of local determination as to taxation in matters of exclusively local concern, would leave little of local government. See Cooley, Taxation (4th ed.), Sec. 416; et seq; Jackson Lbr. Co. v. Walton County, 116 So.2d 771; People v. Mayor, etc., 51 Ill. 17; Pope v. Phifer, 3 Heisk. (Tenn.) 682, 700; Morgan v. Schussells, 81 N.E. 814; *Page 1018 
People v. Common Council of Detroit, 28 Mich. 366; People v. Village of Pelham, 109 N.E. 513; State v. Omaha, 200 N.W. 871; 46 A. L. R. 602, 610; Cooley Const. Lim. (7th ed.) p. 337."
It may be as contended by Commissioner Davis, that the legislation here under review comes in conflict with Secs. 7 and 10 of Art. 9 and Sec. 20 of Art. 3 of the Constitution, but I am inclined to base my concurrence in the conclusions reached by Commissioner Davis upon the compulsory features of the legislation, in respect to matters which under the constitution the legislature may only authorize, and not require, a county to do.
I am also inclined to agree with Justice DAVIS that under section 6526 C. G. L. the County Commissioners wereauthorized to appropriate $6,000.00 to the Volusia County Fair Association, Inc. for the fiscal year beginning Oct. 1, 1930, but I doubt the validity of the act compelling them to pay this appropriation to the "Trustees of the Volusia County Fair." The tax was not levied for that specific purpose. And, for the reasons above set forth, I am inclined to think the act creating the "Board of Trustees of the Volusia County Fair" is itself unconstitutional.
DAVIS, J., concurs.